DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/16/2022 has been entered. Claim 7 has been amended, claims 1-6 have been previously cancelled and new claim 12 has been added. Therefore, claims 7-12 are now pending in the application.

Allowable Subject Matter
Claims 7-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Hodson et al. (US — 6,102,179) discloses Device for Transmission of One-Way Clutch comprising:
the one-way clutch (Title, Fig: 1-2) comprising:
an inner member (rotary shaft 10, Fig: 1-2) that has a first insertion hole formed along a direction of an axis;
an outer member that has a cylindrical shape (outside rotation member 2, Fig: 1- 2), accommodates the inner member such that the inner member is turnable about the axis (Fig: 1-2), and has a plurality of internal teeth 4, Fig: 1-2) which project inward in a radial direction from an inner peripheral surface facing an outer peripheral surface of the inner member (Fig: 1-2); and

a slide member (16, Fig: 1-2) that is provided on the inner member such that the slide member is slidable in the radial direction perpendicular to the direction of the axis

Application/Control Number: 16/647,218 Page 4 Art Unit: 3657 (Fig: 1-2) and has claws (12, Fig: 1-2) which are provided at both ends in the radial direction and project outward in the radial direction (Fig: 1-2),

wherein a dimension between a front end of one of the claws and a front end of the other of the claws is greater than a diameter of a circle that passes through front ends of the plurality of internal teeth and is centered on the axis (Fig: 1-2),

each of the claws (12) has a retreat surface (cam surface 22, 24, Fig: 1-2) that abuts against each of the plurality of internal teeth when the outer member turns toward one side with respect to the inner member (Fig: 1-2), and an engagement surface (driver surface 18, 20, Fig: 1-2) that abuts against each of the plurality of internal teeth when the outer member turns toward the other side with respect to the inner member (Fig: 1-2), an
when each of the plurality of internal teeth and the retreat surface abut against each other (Fig: 1-2), the slide member slides in a sliding direction to cause each of the claws to retreat from each of the plurality of internal teeth, and the outer member turns independently of the inner member, and when each of the plurality of internal teeth and the engagement surface abut against each other, each of the plurality of internal teeth and the engagement surface are engaged with each other and the outer member and the inner member integrally turn (function of one-way clutch, Col: 3, Ln: 21 — Col: 5, Ln: 17, Fig: 1-2) and 
teaching reference Shimozaki (US - 2014/0083809 A1) discloses Rotary Damper Device with One-Way Clutch comprising:
the rotary damper device that includes a housing (11, Fig: 1-7), a rotor having a rotor blade that is turnably accommodated in the housing (Fig: 1-7) and a rotor shaft (29, Fig: 1-7) that extends along a turning axis of the rotor blade (Fig: 1-7) and is inserted into a first insertion hole of the one-way clutch, and a viscous body that is enclosed in the housing and imparts turning resistance to the rotor blade (a rotary damper having a damper housing having a viscous fluid sealed inside, [0007], Fig: 1-7),
wherein the inner member of the one-way clutch and the rotor of the rotary damper device are integrally turnable. (Fig: 1-7) and 
another teaching reference Hideyki (JP – 1975-20785, from IDS) discloses in figure 2 that an inner member (10, Fig: 2-3) that has a first insertion hole (As per figure 2, shaft 8 is through members 10 and 12, therefore, member 10 has a through hole, and function as first insertion hole) formed along a direction of an axis (Fig: 2-3) and wherein the slide member (12) has a second insertion hole (14, Fig: 2-3) formed along the direction of the axis, and the rotor shaft is inserted into the second insertion hole (Fig: 2-3).
However, prior art and teaching references fail to disclose the inner member further includes a guide piece extending from an inner side of the first insertion hole and overlapping the slide member in the direction of the axis. Therefore claim 7 is allowable. Claims 8-11 are also allowable by the virtue of their dependencies from claim 7.
Further, prior art and teaching references fail to disclose wherein a groove is formed in the inner body and a width of the groove increases toward an outer side in a peripheral portion of the groove, which recited in independent claim 12. Therefore, independent claim 12 is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657